DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 01/06/2021. The following is the status of the claims:

Claims 1-15 are canceled.
Claims 16-36 are pending.
Claim 36 is new.
Claims 16, 18-20, 26, 31, 34, and 35 are amended.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 34 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 34, the recitation of “the curvature of at least one respective side wall” in line 3 lacks sufficient antecedent basis. The side walls of the ridges are not defined as being curved and thus having a curvature is not inherent to the side walls. For examination purposes the recitation is interpreted as --a curvature of at least one respective side wall --. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 22-30, 33-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huber - (US3590917 - previously cited), in view of Zebuhr - (US4043388 - previously cited), hereinafter referred to as “Huber” and “Zebuhr” respectively.

Regarding Claims 16 and 27, Huber discloses (Figure 2) a plate (26) for a heat exchanger (for gas liquefaction, per Column 1, lines 4-7), arranged to heat exchange a first medium (42) in gas phase (per Columns 1 & 2, lines 4-7 & 49-52, respectively) to a second medium (45), so that the first medium condensers into liquid form (per Columns 1 & 2, lines 4-7 & 49-52, respectively), the plate being associated with a main plane of extension (the plane of the plate from which corrugations 2 and bosses 38 protrude) and a main longitudinal direction (vertical direction relative to Figure 2 when oriented as intended, i.e. direction along corrugations 2) and comprising:
a first heat transfer surface (surface of 26 visible in Figure 2, i.e. surface facing plate 25), extending substantially in parallel to said main plane (as shown in Figure 2) and arranged to be in contact with the first medium (as denoted by flow arrow 42), flowing along the first surface in a first flow direction (as denoted by flow arrow 42) parallel to the main longitudinal direction (as shown in Figure 2, at least at the central portion where corrugations 2 are located); and 
a second heat transfer surface (opposite surface of 26 to that visible in Figure 2, i.e. surface facing plate 27), extending substantially in parallel to said main plane (as shown in Figure 2) and arranged to be in contact with the second medium (as shown in Figure 2), flowing along the second surface in a second flow direction (as shown in Figure 2, per Column 6, lines 32-39) parallel to the main longitudinal direction (as shown in Figure 2, at least at the central portion where corrugations 2 are located), 
(2/3) defining at least two parallel and open-ended channels (space between adjacent ridges) extending in the first flow direction (as shown in Figure 2),
wherein the height, perpendicular to the main plane, of said ridges define a first flow height (height of ridges 2/3 from the main plane) for the first medium.
Huber fails to teach wherein the second surface comprises a plurality of protruding dimples arranged in said channels between neighbouring respective pairs of said ridges, and wherein the height, perpendicular to the main plane, of said dimples define a second flow height for the second medium.
However, Zebuhr teaches (Figure 3A) a plate (35) for a heat exchanger (Figure 1), arranged to heat exchange a first medium (fluid to one side of the plate) to a second medium (fluid to the other side of the plate, per Column 3, lines 25-34), the plate being associated with a main plane of extension (plane at the surface of 35, i.e. plane of the paper in Figure 5), comprising a first heat transfer surface (upper surface in Figure 3A), and a second heat transfer surface (bottom surface in Figure 3A), wherein the first surface comprises protruding ridges (48) defining channels (as shown in Figure 5). In particular, Zebuhr teaches wherein the second surface comprises a plurality of protruding dimples (40, 42) arranged in said channels between neighbouring respective pairs of said ridges (as shown in Figures 3A & 5), and wherein the height, perpendicular to the main plane, of said dimples define a second flow height (height of ridges 40, 42 from the main plane) for the second medium, for the purpose of intermittently blocking the flow of fluid and force the fluid to flow in a (Column 6, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Huber, by employing a plurality of protruding dimples arranged in said channels between neighbouring respective pairs of said ridges, and wherein the height, perpendicular to the main plane, of said dimples define a second flow height for the second medium, as taught by Zebuhr, for the purpose of intermittently blocking the flow of fluid and force the fluid to flow in a transverse direction around the dimple, resulting in enhanced heat transfer.  
Huber as modified still fails to teach explicitly wherein the second flow height is at least 2 times larger as to claim 16, and at least 5 times larger as to claim 27, than the first flow height. 
However, Zebuhr further teaches that the height of the dimples is selected based on the desired height of the corresponding flow channels when two plates are stacked (as shown in Figure 4) in view of the desired pressure drop across the respective flow channel (Columns 4 & 6, lines 43-46 & 3-8 respectively).
Therefore, the first height, the second height and consequently the ratio between the two heights is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the respective protrusion height is selected based on the desired flow channel height in consideration with the associated pressure drop across the channel. Therefore, since the general conditions of the claim, i.e. said ridges and said dimples having a respective height selected based on the desired flow channel height in consideration with the associated  as to claim 16, and at least 5 times larger as to claim 27 than the first flow height.
Regarding Claim 17, Huber as modified teaches the plate according to claim 16 and further teaches (Huber’s Figure 2) wherein said protruding ridges define at least three (more than three) parallel and open-ended channels (the space between adjacent ridges as set forth in claim 16 above) extending in the first flow direction (as shown in Huber’s Figure 2).
Regarding Claims 18 and 34, Huber as modified teaches the plate according to claims 16 and 17, respectively, and further teaches (Huber’s Figure 2) wherein the plate is associated with a cross direction (horizontal direction relative to Figure 2 when oriented as intended, i.e. direction perpendicular to corrugations 2), perpendicular to the main longitudinal direction and parallel to the main plane (as shown in Huber’s Figure 2), and wherein a curvature (edges of the ridges 2/3 at the main plane of the plate as they bend away from the main plane of the plate) of at least one respective side wall (either one of the two long side walls of a ridge 2/3) of each of said ridges lacks variations in the main plane and in said cross direction (as shown in Huber’s Figure 2).
Regarding Claim 22, Huber as modified teaches the plate according to claim 16, and further teaches (Huber’s Figure 2) wherein the plate comprises, in order along the (4), a first medium transfer region (region where ridges 2/3 are formed) and a first medium outlet region (5), and wherein the channels are arranged in the first medium transfer region (as shown in Huber’s Figure 2).
Regarding Claim 23, Huber as modified teaches the plate according to claim 22, and further teaches (Huber’s Figure 2) wherein the plate further comprises a second medium inlet region (5), overlapping, on the opposite surface of the plate (as shown in Huber’s Figure 2), with the first medium outlet region and a second medium outlet region (4), overlapping, on the opposite surface of the plate, with the first medium inlet region (as shown in Huber’s Figure 2); and 
a second medium transfer region (region where ridges 2/3 are formed), overlapping, on the opposite surface of the plate, with the first medium transfer region (as shown in Huber’s Figure 2).
Regarding Claim 24, Huber as modified teaches the plate according to claim 22 and further teaches (Huber’s Figure 2) wherein the first medium inlet region comprises a pattern of protrusions (37) arranged to distribute the first medium to respective inlets of at least two of said parallel channels (as shown in Huber’s Figure 2).
Regarding Claim 25, Huber as modified teaches the plate according to claim 16, and further teaches (Huber’s Figure 2) wherein the first flow direction is substantially parallel to the main longitudinal direction (as shown in Huber’s Figure 2, denoted by flow arrow 42).
Regarding Claim 26, Huber as modified teaches the plate according to claim 16 and further teaches (Huber’s Figure 2) wherein both the first and the second heat (37 & 38 respectively), apart from the dimples arranged in said channels (as shown in Huber’s Figure 2).
Regarding Claim 28, Huber as modified teaches a heat exchanger (heat exchanger, per Column 1, lines 4-7) comprising (Huber’s Figure 2): 
a plurality of plates of a first and a second type (plural plates 25-28 as shown in Huber’s Figure 2, with plates 26 & 28 of a first type and plates 25 & 27 of a second type), the plurality of plates of the first and the second type being plates according to claim 16 (as set forth in claim 16 above), 
wherein the plates of said second type have a shape which is substantially mirrored to the shape of the plates of said first type (as shown in Huber’s Figure 2, and per Huber’s Column 5, lines 56-59. To clarify, since all the plates are identical but rotated 180 degrees it can be said that the second plates are substantially mirrored to the first plates), 
wherein the plurality of plates of the first and the second type are arranged in a stack on top of each other (as shown in Huber’s Figure 2), with plates of said first and second type arranged alternatingly (as shown in Huber’s Figures 2, 5 & 14, and per Huber’s Column 5, lines 56-59), 
wherein corresponding ones of said dimples and ridges of adjacent plates come and stay into direct contact with each other (as shown in Huber’s Figures 2, 5 & 14, and per Huber’s Column 5, lines 32-37 and as shown in Zebuhr’s Figure 6), so that corresponding first and/or second surfaces of adjacent plates abut each other (as shown in Huber’s Figures 2, 5 & 14) and so that flow channels (where fluids flow in directions represented by arrows 42 & 45 in Huber’s Figure 2) for said first and second media are formed between said surfaces (as shown in Huber’s Figure 2).
Regarding Claim 29, Huber as modified teaches the heat exchanger according to claim 28 and further teaches wherein the plates are joined together, so that corresponding ones of said dimples and ridges of adjacent, mirrored plates are joined together (per Column 5, lines 65-75), but teaches wherein the join occurs via thermosetting synthetic adhesive (per Column 6, lines 10-14) rather than brazing.
A skilled artisan would have recognized that both joining methods, i.e. adhesive joining and brazing utilize a filler material which melts under heat as to create the joint. The different methods would have resulted in the same structure, i.e. the plates joined together by a filler material.
Therefore, "brazing" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Huber as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding Claim 30, Huber as modified teaches the heat exchanger according to claim 28, in page 16 above, and further teaches (Huber’s Figure 2) wherein the heat exchanger is a closed counter or parallel flow heat exchanger (as shown in Huber’s Figure 2), comprising: a first medium inlet port (43) arranged to distribute the first (as shown in Huber’s Figure 2); a first medium outlet port (44) arranged to lead the first medium from said first heat transfer surfaces and out from the heat exchanger (as shown in Huber’s Figure 2); a second medium inlet port (46) arranged to distribute the second medium to the respective second heat transfer surfaces of said plates (as shown in Huber’s Figure 2); and a second medium outlet port (47) arranged to lead the second medium from said second heat transfer surfaces and out from the heat exchanger (as shown in Huber’s Figure 2).
Regarding Claim 33, Huber as modified teaches the plate according to claim 16, in page 12 above, and further teaches (Huber’s Figure 2) wherein the first flow direction and the second flow direction are substantially parallel to the main longitudinal direction (as shown in Huber’s Figure 2, denoted by flow arrows 42 & 45).
Regarding Claim 36, Huber discloses (Figure 2) a heat exchanger (plate heat exchanger, per Column 1, lines 4-7) for heat exchange between a first medium (42) and a second medium (45), comprising: 
a plurality of plates of a first type (26 & 28); and 
a plurality of plates of a second type (25 & 27), 
wherein the plurality of plates of the first and second type are associated with a main plane of extension (the plane of the plate from which corrugations 2 and bosses 38 protrude) and a main longitudinal direction (vertical direction relative to Figure 2 when oriented as intended, i.e. direction along corrugations 2), each of the plurality of plates of the first and second type comprising: 
(top surface of 26 & 28 and bottom surface of 25 & 27 in Figure 2), extending substantially in parallel to said main plane (as shown in Figure 2) and arranged to be in contact with the first medium (as denoted by flow arrow 42), flowing along the first surface in a first flow direction (as denoted by flow arrow 42); and 
a second heat transfer surface (bottom surface of 26 & 28 and top surface of 25 & 27 in Figure 2), extending substantially in parallel to said main plane (as shown in Figure 2) and arranged to be in contact with the second medium (as denoted by flow 45), flowing along the second surface in a second flow direction (as denoted by flow 45), 
wherein the first surface comprises protruding ridges (2/3) defining at least two parallel and open-ended channels (space between adjacent ridges) extending in the first flow direction (as shown in Figure 2), 
wherein the plurality of plates of the second type have a shape which is substantially mirrored to the shape of the plurality of plates of the first type (as shown in Huber’s Figure 2, and per Huber’s Column 5, lines 56-59, since all the plates are identical but rotated 180 degrees it can be said that the second plates are substantially mirrored to the first plates), 
wherein the plurality of plates of the first and second type are arranged in a stack on top of each other (as shown in Huber’s Figure 2), with plates of said first and second type arranged alternatingly (as shown in Huber’s Figures 2, 5 & 14, and per Huber’s Column 5, lines 56-59),
(as shown in Figures 2, 5, and 14 and per Column 5, lines 32-37), so that corresponding first and/or second surfaces of adjacent plates abut each other (at the crest 3 and floors 16 of the corrugations 2) and so that flow channels for said first and second media are formed between said surfaces (as shown in Figure 2, flow channels for media 42 and media 45 is form alternatively between the stack of plates).
Huber fails to teach wherein the second surface comprises a plurality of protruding dimples arranged in said channels between neighbouring respective pairs of said ridges, wherein corresponding ones of said dimples of adjacent plates come and stay into direct contact with each other.
However, Zebuhr teaches (Figure 3A) a plate (35) for a heat exchanger (Figure 1), arranged to heat exchange a first medium (fluid to one side of the plate) to a second medium (fluid to the other side of the plate, per Column 3, lines 25-34), the plate being associated with a main plane of extension (plane at the surface of 35, i.e. plane of the paper in Figure 5), comprising a first heat transfer surface (upper surface in Figure 3A), and a second heat transfer surface (bottom surface in Figure 3A), wherein the first surface comprises protruding ridges (48) defining channels (as shown in Figure 5). In particular, Zebuhr teaches wherein the second surface comprises a plurality of protruding dimples (40, 42) arranged in said channels between neighbouring respective pairs of said ridges (as shown in Figures 3A & 5), wherein corresponding ones of said dimples of adjacent plates come and stay into direct contact with each other (as shown in Figure 6), so that corresponding first and/or second (at the dimples, as shown in Figure 6), for the purpose of intermittently blocking the flow of fluid and force the fluid to flow in a transverse direction around the dimple, resulting in enhanced heat transfer (Column 6, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Huber, by employing a plurality of protruding dimples arranged in said channels between neighbouring respective pairs of said ridges, wherein corresponding ones of said dimples of adjacent plates come and stay into direct contact with each other (as shown in Figure 6), so that corresponding first and/or second surfaces of adjacent plates abut each other, as taught by Zebuhr, for the purpose of intermittently blocking the flow of fluid and force the fluid to flow in a transverse direction around the dimple, resulting in enhanced heat transfer.  
Huber as modified teaches wherein the plates are joined together, so that corresponding ones of said dimples and ridges of adjacent, mirrored plates are joined together, but teaches wherein the join occurs via thermosetting synthetic adhesive (per Huber’s Column 6, lines 10-14) rather than brazing.
A skilled artisan would have recognized that both joining methods, i.e. adhesive joining and brazing utilize a filler material which melts under heat as to create the joint. The different methods would have resulted in the same structure, i.e. the plates joined together by a filler material.
Therefore, "brazing" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huber and Zebhur as applied to claim 16 above, and further in view of Kleine et al. - (US4210127 - previously cited), hereinafter referred to as “Kleine”.

Regarding Claim 19, Huber as modified teaches the plate according to claim 16, but fails to teach wherein at least one of said ridges is interrupted in at least one location along said first flow direction, defining a respective mixing zone for the first medium flowing through a corresponding neighbouring one of said channels.
However, Kleine teaches (Figures 5 & 8-9) a heat exchanger plate (10) comprising open-ended channels (34), for fluid flow along a first flow direction (vertical direction relative to Figure 8), separated by barriers (42). In particular, Kleine teaches wherein the barriers are interrupted (interruptions forming regions 40) in at least one location along said first flow direction (as shown in Figures 8-9), defining a respective mixing zone (40) for the fluid flowing through corresponding neighbouring one of said channels for the purpose of providing a uniform flow of heat exchange medium (Columns 5 & 6, lines 65-68 & 1-13, respectively), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Huber, by interrupting at least one of said ridges in at least one location along said first flow direction, defining a respective mixing zone for the first medium flowing through corresponding neighbouring one of said channels, as taught by Kleine, for the purpose of providing a uniform flow of heat exchange medium throughout the entire length of the plate, ultimately enhancing heat transfer efficiency.  

Claims 20, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Huber and Zebhur as applied to respective claims 16, 17, 19 above, and further in view of Kleine et al. - (US4210127 - previously cited), hereinafter referred to as “Kleine”.

Regarding Claims 20, 31, and 35, Hubber as modified teaches the plate according to claims 19, 16, 17, respectively, but fails to teach wherein at least one of said ridges is as to claims 19 and 35, wherein at least two neighbouring ridges are as to claim 31, interrupted in at least one location along said first flow direction, defining a respective mixing zone for the first medium flowing through a corresponding neighbouring one of said channels.
However, Kleine teaches (Figures 5 & 8-9) a heat exchanger plate (10) comprising open-ended channels (34), for fluid flow along a first flow direction (vertical direction relative to Figure 8), separated by barriers (42). In particular, Kleine teaches (interruptions forming regions 40) in at least one location along said first flow direction (as shown in Figures 8-9), defining a respective mixing zone (40) for the fluid flowing through corresponding neighbouring one of said channels for the purpose of providing a uniform flow of heat exchange medium throughout the entire length of the plate (Columns 5 & 6, lines 65-68 & 1-13, respectively), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hubber, by interrupting at least one of said ridges as to claims 19 and 35, at least two neighbouring ridges as to claim 31, in at least one location along said first flow direction, defining a respective mixing zone for the first medium flowing through a corresponding neighbouring one of said channels, as taught by Kleine, for the purpose of providing a uniform flow of heat exchange medium throughout the entire length of the plate, ultimately enhancing heat transfer efficiency.  

Allowable Subject Matter
Claims 21 and 32 remain objected to, for the reasons of record, as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments, see remarks filed 01/06/2021, have been fully considered.
Arguments directed to the Duerr reference (remarks, pages 9-11) are moot as the Duerr reference is no longer relied upon as basis for rejecting any of the pending claims. 
Applicant argues (remarks, page 13, 2nd & 3rd Paragraph) in regards to the rejection of claim 16 over Huber in view of Zebuhr that although Zebuhr teaches longitudinal ridges 48, these ridges do not form channels as claimed and thus cannot be compared with the ridges of Huber such that dimples would be placed between the ridges as taught by Zebuhr.
The above argument is not persuasive and is respectfully traversed. The Office respectfully asserts that, contrary to applicant assertion, Zebuhr’s longitudinal ridges 48 do define channels in as much as they form the portion of the upper and lower boundaries that define the flow channels between the plates. Regardless, even assuming applicant disagrees, even though the ridges in Zebuhr’s are not identical to Huber ridges in that Zebuhr’s ridges of adjacent plates do not contact each other, the Zebuhr reference was not relied for this particular feature since the primary reference to Huber explicitly discloses longitudinal ridges fully defining flow channels where ridges of adjacent plates touch each other. To clarify, Zebuhr’s was merely relied upon for teaching the advantages of having dimples in between longitudinal ridges in heat exchanger flow channels, i.e. for the purpose of intermittently blocking the flow of fluid and force the fluid to flow in a transverse direction around the dimple, resulting in enhanced heat transfer.
st Paragraph) in regards to the rejection of claim 16 over Huber in view of Zebuhr that Zebuhr does not suggest dimples being at least 2 times larger than the ridges that form the channels in the manner claimed.
The above argument is not persuasive and is respectfully traversed. The Office respectfully asserts that even though Zebuhr does not explicitly disclose dimples being at least 2 times larger than the ridges, as set forth in the above rejections, Zebuhr does teach that the height of the dimples is selected based on the desired height of the corresponding flow channels when two plates are stacked in view of the desired pressure drop across the respective flow channel. Therefore, the first height, the second height and consequently the ratio between the two heights is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the respective protrusion height is selected based on the desired flow channel height in consideration with the associated pressure drop across the channel. Thus as set forth in the rejections above, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Huber, by employing the second flow height been at least 2 times larger than the first flow height. To these points, Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, MPEP 2123 states "[t]he use of patents as reference is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain" Section 2123 further states "[a] reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art ..." Furthermore MPEP 2141.03 states "[a] person of ordinary skill in the art is also a person of ordinary creativity …” In other words, considering the teachings of Zebuhr as a whole, i.e. that the height of the dimples is selected based on the desired height of the corresponding flow channels when two plates are stacked in view of the desired pressure drop across the respective flow channel, a person skilled in the art at the time of invention would recognize how to modify the device of Huber so that the height of the dimples is selected based on the desired height of the corresponding flow channels when two plates are stacked in view of the desired pressure drop across the respective flow channel.
Applicant further argues in regards to claims 28 and 36 (remarks, page 14, last paragraph) that the shape of the plates of the second type in Huber, i.e. plates 25 & 27 is not mirrored to the shape of the plates of the first type of plates, i.e. plates 26 & 28. Applicant points out that Zebuhr discloses that all of the plates are identical with the exception that upon stacking the plates every other plate is rotated in its plane 180 degrees. Applicant points out that a 180 degree rotation is not the same as a mirror shape.
substantially mirrored to the shape of the plates of the first type (emphasis added). Since all the plates are identical but rotated 180 degrees it can be said that the second plates are substantially mirrored to the first plates. Stated differently, rotating the second plates 180 degrees in their plane results in plates that are substantially mirrored to the first plates.
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 16-36 remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peterson - (US2010/0175852) - 07/15/2010, teaches mirror plates 104 are equivalent to identical plates rotated 180 degrees.
Blomgren - (US2017/0131041) - 05/11/2017, teaches a plate heat exchanger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

                 /JIANYING C ATKISSON/                 Supervisory Patent Examiner, Art Unit 3763